                                           Case 3:20-cv-01781-JD Document 48 Filed 03/23/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE ARMANDO ESCOBAR-LOPEZ,                          Case No. 20-cv-01781-JD
                                                         Plaintiff,
                                   8
                                                                                              ORDER RE MOTION TO DISMISS
                                                  v.
                                   9
                                                                                              Re: Dkt. No. 23
                                  10     CITY OF DALY CITY, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Escobar-Lopez, a citizen of El Salvador, was arrested in Daly City by officers of

                                  14   the Daly City Police Department (DCPD) on a federal immigration warrant. He contends that the

                                  15   officers lacked authority under federal and California state law to make the arrest, particularly in

                                  16   light of two recently enacted California statutes aimed at limiting the use of state and local

                                  17   resources for immigration enforcement -- the Values Act, Cal. Gov’t Code § 7284 et seq., and the

                                  18   Transparent Review of Unjust Transfers and Holds (TRUTH) Act, id. § 7283 et seq. In a 63-page

                                  19   complaint, not counting the attachments, he alleges two federal counts under 42 U.S.C. § 1983

                                  20   (Section 1983) on Fourth Amendment and due process grounds, and twelve California state law

                                  21   counts. Escobar-Lopez sued Daly City and the DCPD. He did not name the individual officers as

                                  22   defendants. See Dkt. No. 1.

                                  23          Daly City has moved to dismiss the complaint under Federal Rule of Civil Procedure

                                  24   12(b)(6). Dkt. No. 23. At oral argument, the Court focused on the Section 1983 claims, which are

                                  25   the basis of subject matter jurisdiction for the case, and whether the complaint plausibly alleged

                                  26   municipal liability for the officer’s actions. See Dkt. No. 37 at 3-15 (hearing transcript). It does

                                  27   not, and so the federal claims are dismissed with leave to amend. The Court declines to take up

                                  28   the state claims until a federal claim is plausibly alleged.
                                             Case 3:20-cv-01781-JD Document 48 Filed 03/23/21 Page 2 of 9




                                   1                                             BACKGROUND

                                   2           As alleged in the complaint, Escobar-Lopez arrived in the United States from El Salvador

                                   3   in June 2015 as an unaccompanied minor. Dkt. No. 1 ¶ 40. The Department of Homeland

                                   4   Security (DHS) began removal proceedings against him shortly after he arrived. Id. ¶¶ 41-42.

                                   5   Escobar-Lopez says he did not receive notice of the proceedings and was ordered removed from

                                   6   the United States “in absentia” by an immigration judge in September 2017. Id. ¶¶ 42-43. DHS

                                   7   issued a civil arrest warrant for him. Id. ¶ 44.

                                   8           In May 2019, DCPD Officer Hart stopped Escobar-Lopez while he was driving home with

                                   9   his fiancée and her brother from a baptism ceremony. Id. ¶¶ 46-48. Escobar-Lopez says that he

                                  10   did not “swerve the vehicle or disregard any traffic lights or signs,” and that he did not have any

                                  11   outstanding tickets. Id. ¶ 47. Officer Hart asked Escobar-Lopez for his driver’s license. Id. ¶ 50.

                                  12   Escobar-Lopez does not speak English, and his fiancée, “who speaks limited English,” said that
Northern District of California
 United States District Court




                                  13   Escobar-Lopez did not have a driver’s license, and offered her identification instead. Id. Officer

                                  14   Hart asked Escobar-Lopez about his immigration status, and Escobar-Lopez showed him an

                                  15   identification card issued to him in El Salvador. Id. ¶ 52. Officer Hart ran a records check and

                                  16   discovered the outstanding immigration warrant. Id. ¶ 53. While these events transpired, a second

                                  17   DCPD officer arrived on the scene. Id. ¶ 56.

                                  18           Officer Hart arrested Escobar-Lopez for the immigration warrant. Id. ¶¶ 57, 59. He called

                                  19   Immigrations and Customs Enforcement (ICE) and provided identifying information about

                                  20   Escobar-Lopez to an ICE agent. Id. ¶¶ 62-64. The agent issued a hold and transfer request. Id. ¶

                                  21   64.

                                  22           Escobar-Lopez was taken to the DCPD station and transferred to ICE custody. Id. ¶¶ 65,

                                  23   70-71. ICE detained him for approximately three months in the Yuba County Jail facility in

                                  24   Marysville, California. Id. ¶ 76. Escobar-Lopez alleges a number of complaints about the

                                  25   conditions of his custody. See id. ¶¶ 76-81.

                                  26           ICE released Escobar-Lopez from custody in August 2019, in response to what he

                                  27   characterizes as “pressure” from “public outcry and media attention.” Id. ¶ 82. The release was

                                  28   conditioned on several requirements, such as wearing an ankle location monitor and a degree of
                                                                                          2
                                           Case 3:20-cv-01781-JD Document 48 Filed 03/23/21 Page 3 of 9




                                   1   home confinement. See id. ¶¶ 86, 89. After the complaint was filed, the Third Circuit reversed a

                                   2   decision by the Bureau of Immigration Appeals denying Escobar-Lopez’s request to re-open the

                                   3   removal proceedings, and remanded the case for further consideration. See Dkt. No. 38. His case

                                   4   is pending in the immigration court.

                                   5          Most of the claims in the complaint are based on California state law, especially the

                                   6   California TRUTH and Values Acts. See, e.g., Dkt. No. 1 ¶¶ 17-26, 103-08. These statutes went

                                   7   into effect in 2017 and 2018, respectively, and put substantial restrictions on the involvement of

                                   8   state and local agencies in enforcing the federal immigration laws or cooperating with ICE. The

                                   9   Values Act prohibits state and local law enforcement officers from “[i]nquiring into an

                                  10   individual’s immigration status” or “[d]etaining an individual” at the request of immigration

                                  11   authorities. Cal. Gov’t Code § 7284.6(a)(1)(A)-(B). It expressly states that officers may not make

                                  12   or intentionally participate in “arrests based on civil immigration warrants.” Cal. Gov’t Code §
Northern District of California
 United States District Court




                                  13   7284.6(a)(1)(E). Among other provisions, the TRUTH Act requires local law enforcement

                                  14   agencies to provide a written consent form to detained individuals before an ICE interview, and a

                                  15   copy of any request from ICE to hold or transfer him. Cal. Gov’t Code § 7283.1(a)-(b). The

                                  16   TRUTH Act also imposes public disclosure requirements for agencies that allow ICE access to

                                  17   detainees. See Cal Gov’t Code § 7283.1(c)-(d).

                                  18          The complaint also draws substantially on a written DCPD policy for “Immigration

                                  19   Violations” that was in effect when Escobar-Lopez was arrested in 2019. Dkt. No. 1 ¶¶ 27-37 &

                                  20   Exh. A. The policy is attached to the complaint and incorporated by reference, see Dkt. No. 1 ¶

                                  21   27, and so the Court takes it into account here, along with the other incorporated exhibits. See

                                  22   Jones v. Progressive Cas. Ins. Co., Case No. 16-cv-06941-JD, 2018 WL 4521919, at *2 (N.D.

                                  23   Cal. Sept. 19, 2018). In pertinent part, the policy stated that DCPD personnel “shall not normally

                                  24   undertake immigration investigations or inquire into the citizenship or immigration status of

                                  25   persons encountered during police contacts and/or operations,” because the mission of law

                                  26   enforcement is undermined “when members of the immigrant community and/or their families and

                                  27   friends lose trust and confidence in their police department because of the perception that its

                                  28   officers are engaged in the enforcement of federal immigration laws.” Id. at 2-3. The policy also
                                                                                         3
                                            Case 3:20-cv-01781-JD Document 48 Filed 03/23/21 Page 4 of 9




                                   1   stated that the “immigration status of individuals alone is generally not a matter for police action,”

                                   2   and that “the fact that an individual is suspected of being an undocumented alien shall not be the

                                   3   sole basis for contact, detention, or arrest.” Id. at 1. The policy declared that the DCPD “is not

                                   4   charged with enforcing immigration laws; that responsibility and function lies with the federal

                                   5   government.” Id. at 2. Nevertheless, the policy did not prohibit DCPD officers “from cooperating

                                   6   with federal immigration officials when requested.” Id. at 3. The policy contained a summary of

                                   7   the TRUTH Act, see id., but did not mention the Values Act. The complaint alleges that

                                   8   defendants amended the policy after the public response to Escobar-Lopez’s detention. See Dkt.

                                   9   No. 1 ¶¶ 5-6, 103-04.

                                  10          Daly City moved under Rule 12(b)(6) to dismiss all of the claims in the complaint. Dkt.

                                  11   No. 23. Among other contentions, Daly City says that Officer Hart had authority under federal

                                  12   law to arrest Escobar-Lopez and turn him over to ICE, and that the Values and TRUTH Acts do
Northern District of California
 United States District Court




                                  13   not provide for a private right of action. It also says that a federal Section 1983 claim was not

                                  14   adequately alleged.

                                  15                                              DISCUSSION

                                  16   I.     LEGAL STANDARDS
                                  17          The standards governing a motion to dismiss under Rule 12(b)(6) are well-established. See

                                  18   McLellan v. Fitbit, Inc., No. 3:16-CV-00036-JD, 2018 WL 2688781, at *1 (N.D. Cal. June 5,

                                  19   2018). Rule 8(a)(2) of the Federal Rules of Civil Procedure requires that a complaint make “a

                                  20   short and plain statement of the claim showing that the pleader is entitled to relief.” To meet that

                                  21   rule, and survive a Rule 12(b)(6) motion to dismiss, a plaintiff must allege “enough facts to state a

                                  22   claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                  23   This calls for “factual content that allows the court to draw the reasonable inference that the

                                  24   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

                                  25   plausibility analysis is “context-specific” and not only invites but “requires the reviewing court to

                                  26   draw on its judicial experience and common sense.” Id. at 679.

                                  27

                                  28
                                                                                         4
                                             Case 3:20-cv-01781-JD Document 48 Filed 03/23/21 Page 5 of 9



                                       II.     THE SECTION 1983 CLAIMS
                                   1
                                               There is little doubt that the complaint raises potentially complex questions under
                                   2
                                       California state law about Escobar-Lopez’s arrest. These questions entail some novel legal issues,
                                   3
                                       such as whether the Values and TRUTH Acts permit a private lawsuit. Neither side identified a
                                   4
                                       California state court decision addressing this question, and it appears to be a matter of first
                                   5
                                       impression.
                                   6
                                               But the Court need not dive into the state law waters at this time, because Escobar-Lopez
                                   7
                                       has not plausibly alleged a Section 1983 claim, and consequently a federal question that
                                   8
                                       establishes the Court’s jurisdiction. Local governments and their agencies are “persons” subject to
                                   9
                                       liability under Section 1983, and may be liable only when an official policy or custom causes a
                                  10
                                       constitutional tort. See Monell v. Dep’t of Social Servs., 436 U.S. 658, 690 & n.54 (1978); Streit v.
                                  11
                                       Cnty. of Los Angeles, 236 F.3d 552, 564 (9th Cir. 2001). To state a claim under Section 1983
                                  12
Northern District of California




                                       against municipal defendants, a plaintiff must allege: (1) that he or she was deprived of a
 United States District Court




                                  13
                                       constitutional right; “(2) that the municipality had a policy; (3) that this policy amounts to
                                  14
                                       deliberate indifference to the plaintiff’s constitutional right; and (4) that the policy is the moving
                                  15
                                       force behind the constitutional violation.” Plumeau v. Sch. Dist. No. 40 Cty. of Yamhill, 130 F.3d
                                  16
                                       432, 438 (9th Cir. 1997) (internal quotation marks and citation omitted). There must be a “direct
                                  17
                                       causal link between a municipal policy or custom and the alleged constitutional deprivation.”
                                  18
                                       Villegas v. Gilroy Garlic Festival Ass’n, 541 F.3d 950, 957 (9th Cir. 2008) (quoting City of
                                  19
                                       Canton v. Harris, 489 U.S. 378, 385 (1989)).
                                  20
                                               Under Section 1983, each defendant, whether a public entity or an individual person, is
                                  21
                                       liable only for its “own misconduct.” Iqbal, 556 U.S. at 677; see also Connick v. Thompson, 563
                                  22
                                       U.S. 51, 60 (2011). Two corollaries follow from this principle. First, a city may not be held
                                  23
                                       vicariously liable for the unconstitutional acts of its employees under the theory of respondeat
                                  24
                                       superior. See Board of Cty. Comm’rs. of Bryan Cty. v. Brown, 520 U.S. 397, 403 (1997); Monell,
                                  25
                                       436 U.S. at 691. Second, the fact that individual officers may have a defense to liability, such as
                                  26
                                       qualified immunity, does not prevent the city or county from being held liable. See Fairley v.
                                  27
                                       Luman, 281 F.3d 913, 917 & n.4 (9th Cir. 2002).
                                  28
                                                                                          5
                                           Case 3:20-cv-01781-JD Document 48 Filed 03/23/21 Page 6 of 9




                                   1          In addition, a policy or practice requires more than a few occurrences of challenged

                                   2   conduct. A single or even a few isolated and sporadic incidents of unconstitutional conduct are

                                   3   not enough to impose municipal liability under Section 1983. See Gant v. Cnty. of Los Angeles,

                                   4   772 F.3d 608, 618 (9th Cir. 2014) (quoting Oklahoma City v. Tuttle, 471 U.S. 808, 823-24

                                   5   (1985)). Liability must be “founded upon practices of sufficient duration, frequency and

                                   6   consistency that the conduct has become a traditional method of carrying out policy.” Trevino v.

                                   7   Gates, 99 F.3d 911, 918 (9th Cir. 1996).

                                   8          These propositions make relatively short work of Escobar-Lopez’s Section 1983 claims.

                                   9   He alleges two constitutional deprivations: an unreasonable seizure under the Fourth Amendment

                                  10   (claim one), and a “due process” violation under the Fourteenth Amendment with respect to

                                  11   “liberty interests” created by the California Values Act (claim three). Dkt. No. 1 at pp. 28, 36.

                                  12   Both claims are based on the single incident of his arrest in 2019. No other similar incidents are
Northern District of California
 United States District Court




                                  13   mentioned, and there are no other allegations indicating that his arrest was the product of DCPD

                                  14   practices “so persistent and widespread as to practically have the force of law.” Connick, 563 U.S.

                                  15   at 61. To the contrary, the complaint details comments by Daly City and the chief of police that

                                  16   were critical of Escobar-Lopez’s arrest and detention, and recounts several remedial measures

                                  17   defendants implemented in response to the incident. See Dkt. No. 1 ¶¶ 92-99.

                                  18          The DCPD Immigration Violations policy incorporated in the complaint does not fill in the

                                  19   missing factual allegations. On its face, the policy advises officers not to engage in the

                                  20   immigration-related conduct alleged against Officer Hart. It may be that the policy did not

                                  21   adequately advise officers of the provisions of the California Values Act, as Escobar-Lopez

                                  22   contends, see, e.g., Dkt. No. 1 ¶¶ 29-37, but that is of little moment for Section 1983 purposes.

                                  23   “To the extent that the violation of a state law amounts to the deprivation of a state-created interest

                                  24   that reaches beyond that guaranteed by the federal Constitution, Section 1983 offers no redress.”

                                  25   Ove v. Gwinn, 264 F.3d 817, 824 (9th Cir. 2001) (internal quotation omitted).

                                  26          Overall, even taking all of the allegations in the complaint in Escobar-Lopez’s favor, he

                                  27   has not “nudged [his] claims . . . across the line from conceivable to plausible.” Iqbal, 566 U.S. at

                                  28   680 (quoting Twombly, 550 U.S. at 560) (brackets in original). On the face of the complaint, it is
                                                                                         6
                                            Case 3:20-cv-01781-JD Document 48 Filed 03/23/21 Page 7 of 9




                                   1   equally conceivable that his arrest was a one-off occurrence by an DCPD officer acting on his

                                   2   volition as it was the product of a municipal practice or policy. That will not do for pleading

                                   3   purposes. See id. at 682 (citing Twombly, 550 U.S. at 567). It may be true, as Escobar-Lopez

                                   4   argues, see Dkt. No. 27 at 6-7, that Officer Hart had no authority to arrest him under the federal

                                   5   immigration laws, and unlawfully prolonged a traffic stop to make the arrest, but the complaint

                                   6   does not tie that single incident to a pattern of conduct sufficiently robust to impose municipal

                                   7   liability.

                                   8           Escobar-Lopez’s effort to cast the Section 1983 claims as a failure to properly train the

                                   9   officers, see Dkt. No. 1 ¶¶ 123-24, 156-57, is unavailing for the same reasons. A “municipality’s

                                  10   culpability for a deprivation of rights is at its most tenuous where a claim turns on a failure to

                                  11   train.” Connick, 563 U.S. at 61. To make out a Section 1983 claim, the failure to train must

                                  12   amount to “deliberate indifference to the rights of persons with whom the [untrained employees]
Northern District of California
 United States District Court




                                  13   come into contact.” Id. (internal quotation omitted; brackets in original). This is a “stringent

                                  14   standard,” and as for other Section 1983 claims, a “pattern of similar constitutional violations by

                                  15   untrained employees is ‘ordinarily necessary’ to demonstrate deliberate indifference for purposes

                                  16   of failure to train.” Id. at 62 (quoting Bryan Cty., 520 U.S. at 409).

                                  17           Here too the absence of any allegations beyond the single incident with Escobar-Lopez

                                  18   vitiates a failure to train claim. Escobar-Lopez tries to avert this conclusion by saying that

                                  19   alleging a pattern is not necessary when the risk of a constitutional violation from inadequate

                                  20   training is a “predictable” outcome. Dkt. No. 27 at 9-10. It is true that “in a narrow range of

                                  21   circumstances,” a pattern of conduct may not be required because “the unconstitutional

                                  22   consequences of failing to train” are “so patently obvious that a city could be liable under § 1983”

                                  23   without such evidence. Connick, 563 U.S. at 63-64 (internal quotation omitted). But the

                                  24   complaint does not allege any facts demonstrating that it falls within this narrow exception. All

                                  25   Escobar-Lopez says is that defendants lacked “a proper policy” with which to train DCPD

                                  26   officers. Dkt. No. 27 at 10. But as discussed, the DCPD Immigration Violations policy contained

                                  27   multiple statements advising officers against the type of actions that Officer Hart is said to have

                                  28   done. The failure to detail the provisions of the Values Act in the policy hardly amounts to a
                                                                                          7
                                           Case 3:20-cv-01781-JD Document 48 Filed 03/23/21 Page 8 of 9




                                   1   patently obvious risk of depriving a person of a federal constitutional right. Nor does Escobar-

                                   2   Lopez allege any facts plausibly suggesting that the policy was “so facially deficient” that any

                                   3   “reasonable policymaker” would recognize it as an obvious risk. Hyun Ju Park v. City & Cty. of

                                   4   Honolulu, 952 F.3d 1136, 1141 (9th Cir. 2020).

                                   5          Consequently, Escobar-Lopez has not plausibly alleged a Section 1983 claim. This is not

                                   6   to say that Officer Hart behaved impeccably under the law, as defendants suggest. An argument

                                   7   can be made that arresting Escobar-Lopez was questionable under the Fourth Amendment because

                                   8   “it is not a crime for a removable alien to remain present in the United States,” and local law

                                   9   enforcement officers cannot detain people or make arrests “based on nothing more than possible

                                  10   removability.” Arizona v. United States, 567 U.S. 387, 407 (2012); see also Melendres v. Arpaio,

                                  11   695 F.3d 990, 1000 (9th Cir. 2012). For this reason, the Supreme Court has held that local law

                                  12   enforcement normally may not make warrantless arrests on immigration grounds without prior
Northern District of California
 United States District Court




                                  13   federal authorization. Arizona, 567 U.S. at 408-10. This holding has been applied in another

                                  14   circuit to arrests by local police based on civil immigration warrants. See Santos v. Frederick

                                  15   Cnty. Bd. Of Comm’rs, 725, F.3d 451, 457 (4th Cir. 2013).

                                  16          A due process claim seems considerably less viable. State law can create a liberty interest

                                  17   that forms the basis for a federal due process violation in only limited circumstances. See, e.g.,

                                  18   Marsh v. Cty. of San Diego, 680 F.3d 1148, 1155-56 (9th Cir. 2012); James v. Rowlands, 606 F.3d

                                  19   646, 656-57 (9th Cir. 2010). The state law must both provide procedural guarantees and protect

                                  20   some independent “substantive end” using “explicitly mandatory language.” James, 606 F.3d at

                                  21   656 (quoting Bonin v. Calderon, 59 F.3d 815, 842 (9th Cir.1995)). In addition, a state law that

                                  22   provides additional procedural protections for a liberty interest already protected by the federal

                                  23   constitution cannot provide the basis for a due process claim under Section 1983. Id. at 657.

                                  24   Because Escobar-Lopez’s freedom from unreasonable searches and seizures by the police is

                                  25   already protected by the Fourth Amendment, many potentially applicable provisions of the Values

                                  26   Act might be characterized as merely additional procedural protections for an existing federal

                                  27   right. Cf. Graham v. Connor, 490 U.S. 386, 394-95 (1989); Galbraith v. Cty. of Santa Clara, 307

                                  28   F.3d 1119, 1127 (9th Cir. 2002).
                                                                                         8
                                              Case 3:20-cv-01781-JD Document 48 Filed 03/23/21 Page 9 of 9




                                   1            In any event, the Court does not decide these issues now. They are reserved for future

                                   2   proceedings as warranted by developments in the case.

                                   3   III.     THE STATE CLAIMS
                                   4            This case was filed on the basis of a federal question under Section 1983, which was the

                                   5   sole ground asserted for subject matter jurisdiction. See Dkt. No. 1 ¶ 12; 28 U.S.C. § 1331. The

                                   6   Court declines to take up the twelve state claims until a federal claim is plausibly alleged. See

                                   7   Casillas v. MTC Fin., Inc., No. 15-CV-00085-JD, 2015 WL 2120565, at *3 (N.D. Cal. May 5,

                                   8   2015).

                                   9                                             CONCLUSION

                                  10            The complaint is dismissed with leave to amend. Escobar-Lopez may file an amended

                                  11   complaint consistent with this order by April 13, 2021. Failure to file an amended complaint by

                                  12   that deadline, or a statement electing to stand on the current complaint, will result in dismissal
Northern District of California
 United States District Court




                                  13   with prejudice under Rule 41(b).

                                  14            IT IS SO ORDERED.

                                  15   Dated: March 23, 2021

                                  16

                                  17
                                                                                                     JAMES DONATO
                                  18                                                                 United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         9
